Citation Nr: 9932441	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-08 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbar syndrome, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran had honorable active service from March 1985 to 
March 1988.  He also had dishonorable service from March 1988 
to May 1991.

This appeal arises from a rating decision of March 1998 from 
the Montgomery, Alabama, Regional Office (RO).


REMAND

At his hearing at the RO in October 1998, the veteran 
indicated that he had applied for Social Security disability 
benefits and had been evaluated by a physician for Social 
Security.  The record does not reflect that the RO attempted 
to obtain any records from the Social Security 
Administration.  Such records may provide probative evidence 
related to the veteran's claim.  Accordingly, this case will 
be returned to the RO to request records related to the 
veteran's application for Social Security disability 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At his October 1998 hearing, the veteran indicated that he 
received treatment at the Department of Veterans Affairs (VA) 
clinic at Mobile, Alabama.  Records of the veteran's 
treatment at the VA clinic may provide probative evidence 
related to his claim.  Accordingly, this case will be 
returned to the RO to request VA medical records.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  


Accordingly, the case is REMANDED for the following:

1.  The RO should request that the Social 
Security Administration provide legible 
copies of any disability determination(s) 
made regarding the veteran and legible 
copies of the medical evidence used for 
such determination(s).

2.  The RO should request legible copies 
of VA treatment records for treatment at 
the VA Clinic at Mobile, Alabama, from 
January 1998 to the present.

3.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether an increased 
disability rating for chronic lumbar 
syndrome can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board of Veterans' Appeals (Board) for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


